DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments presented in the After Final Request (AFCP 2.0) have been fully considered and are persuasive.  The submitted amendments have placed the application in condition for allowance.
Allowable Subject Matter

Claims 1-3 and 6-17 are allowable.
The closest prior art references: Mukai et al. (US 5,773,906) in combination with Lee (US 2015/0381014) disclose the general claimed structure recited in claim 1 (previously objected), and claims 6, 8 and 9, as explained in last Office Action, but fail to disclose the specific arrangement of the slip ring blades in regards to the recited angles formed in relation with their inner and outer ends in the manner claimed.
The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “wherein a first angle (01) between an imaginary line (L1) extending from a side surface including an outer end of each of the plurality of blades and a tangent line (PLI) of a first imaginary circle (C1) is larger than a second angle (02) between an imaginary line (L2) extending from a side surface including an inner end of each of the plurality of blades and a tangent line (PL2) of a second imaginary circle (C2)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2 and 3 are also allowable due to their dependency on claim 1.
wherein a first angle (01) between an imaginary line (L1) extending from a side surface including an outer end of each of the plurality of blades and a tangent line (PLI) of a first imaginary circle (C1) is larger than a second angle (02) between an imaginary line (L2) extending from a side surface including an inner end of each of the plurality of blades and a tangent line (PL2) of a second imaginary circle (C2)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 7 is also allowable due to its dependency on claim 6.

In claim 8, the specific limitations of “wherein a first angle (01) between an imaginary line (L1) extending from a side surface including an outer end of each of the plurality of blades and a tangent line (PLI) of a first imaginary circle (C1) is larger than a second angle (02) between an imaginary line (L2) extending from a side surface including an inner end of each of the plurality of blades and a tangent line (PL2) of a second imaginary circle (C2)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

In claim 9, the specific limitations of “wherein a first angle (01) between an imaginary line (L1) extending from a side surface including an outer end of each of the plurality of blades and a tangent line (PLI) of a first imaginary circle (C1) is larger than a second angle (02) between an imaginary line (L2) extending from a side surface including an inner end of each of the plurality of blades and a tangent line (PL2) of a second imaginary circle (C2)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 10-17 are also allowable due to their dependency on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834         

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834